              Case 6:15-ap-00018-CCJ       Doc 42     Filed 10/11/18     Page 1 of 12



                                        ORDERED.

         Dated: October 10, 2018




                           UNITED STATES BANKRUPTCY COURT
                              MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION
                                   www.flmb.uscourts.gov

In re:
                                                     Case No. 6:14-bk-07895-CCJ
John T. Carter                                       Chapter 7

          Debtor.
                                       /

They Might Be, Inc.,                                 Adv. No. 6:15-ap-00018-CCJ

          Plaintiff,

v.

John T. Carter,

          Defendant.
                                       /

                                   MEMORANDUM OPINION


          This is a story of an alternative rock festival gone bad. It is clear from the evidence

that Nerdapalooza, LLC, breached its contract with Plaintiff, They Might Be, Inc. (“TMBI”). The

issue is whether the Debtor’s actions taken in connection with those breaches arise to the level of

fraud or willful and malicious injury so that the resulting debt must be excepted from discharge
           Case 6:15-ap-00018-CCJ           Doc 42       Filed 10/11/18   Page 2 of 12



under either Section 523(a)(2)(A) or Section 523(a)(6) of the Bankruptcy Code. For the reasons

set forth below, the Court finds that they do not.

                                          Findings of Fact

       The Debtor/Defendant John T. Carter filed a bankruptcy petition for relief under Chapter

7 of the Bankruptcy Code. Before filing his bankruptcy petition, the Debtor had been a member

of Nerdapalooza. The Debtor and others formed Nerdapalooza for the purpose of organizing and

promoting annual alternative rock festivals in Orlando, Florida.

       In 2013, Nerdapalooza entered into a contract with TMBI, also known as the band “They

Might Be Giants,” to perform at “Nerdapalooza 2013” for $50,000 (the “Contract”). The Debtor

signed the Contract on behalf of Nerdapalooza. Under the Contract, Nerdapalooza agreed to pay

TMBI (i) $12,500, six months before the performance, (ii) $12,500, two months before the

performance, and (iii) the remaining $25,000, on the night of the performance. Nerdapalooza

made the first $12,500 payment two months late, and only after the Debtor borrowed $5,000 from

his mother. Nerdapalooza did not make the second $12,5000 payment. Even though Nerdapalooza

was in breach of the Contract by failing to make the second $12,500 payment, TMBI flew to

Orlando and appeared ready to perform.

       Nerdapalooza 2013 was a three-day music festival held at the Orange County Convention

Center from Friday, October 18 through Sunday, October 20. They Might Be Giants was the

headliner act, with 23 bands playing before them and 16 bands performing the next day. The

OCCC venue had a capacity of up to 4,000 attendees. Nerdapalooza needed 2,500 attendees to

break even and the members hoped that there would be around 3,000 attendees. The members

believed that the festival would attract thousands of attendees based on the research done by one

of its members, Joshua Thew. Thew had researched venues at which They Might Be Giants had

                                                     2
           Case 6:15-ap-00018-CCJ           Doc 42     Filed 10/11/18      Page 3 of 12



performed in Florida over the previous years and based on his analysis of paid attendees, it

appeared that Nerdapalooza 2013 would be a success. In the days leading up to the festival, it

appeared that Nerdapalooza had sold 700 tickets online. At some point on the day TMBI was set

to perform, Nerdapalooza’s members learned that those 700 tickets included 467 free tickets given

out for the Friday night pre-show. Even then however, the Debtor and Nerdapalooza’s other

members expected most of the ticket sales to occur at the gate rather than in advance of the festival.

       Scott Bozak, TMBI’s tour manager and admitted agent, testified that upon arrival at the

OCCC on the afternoon of the band’s performance, he became concerned about how few attendees

were there. Bozak spoke with the Debtor about his concerns. Bozak testified that he “jokingly”

asked the Debtor about the low attendance and that the Debtor told him “don’t worry about it;

everything is great” and “we should be fine.” Asked whether this satisfied him, Bozak testified

“no, my concern never really went away.”

       That night, before the band appeared on stage, Bozak spoke with Thew, who brought Bozak

a check signed by the Debtor on Nerdapalooza’s behalf for $25,000. Bozak told Thew the check

should be for $37,500, kept the $25,000 check and told Thew the band would not play until he

received the full $37,500. After about ten minutes of waiting for Thew to return however, the

band performed.

       About an hour after TMBI left the stage, Thew returned and gave Bozak another check

(signed by the Debtor) for $37,500, but told Bozak that there were not enough funds to cover the

amount of the check. Thew asked Bozak if the band would hold the check for at least a week and

consider taking less money. Bozak and Thew then signed a letter to the band’s producer outlining

the situation and providing a further promise (by Thew) to pay the full amount. Once Bozak and

Thew signed the agreement, the band left the OCCC with the $37,500 check.



                                                  3
           Case 6:15-ap-00018-CCJ          Doc 42     Filed 10/11/18      Page 4 of 12



       After holding the check for a week, TMBI tried to cash the check but it bounced. TMBI

sent demand letters and sued Nerdapalooza, Thew, the Debtor and others in state court. TMBI

obtained a default judgment against Nerdapalooza in state court for the amount of the bounced

check plus treble damages, for a total of $150,000 (plus fees and costs), as permitted under Section

68.065, Florida Statutes. On advice of counsel, the Debtor subsequently dissolved Nerdapalooza.

       The Debtor then filed his bankruptcy case seeking to discharge any amounts owed to TMBI

and TMBI filed this adversary proceeding seeking to have the amounts owed found to be

nondischargeable. During the trial of this adversary proceeding, the Debtor learned for the first

time – through a TMBI representative – that Thew’s research on paid attendees for TMBI concerts

was overstated by up to 150%. The evidence at trial also established the following facts in addition

to those already stated:

               1.      This was Nerdapalooza’s sixth festival and in the past, profits were “hit or

                       miss” each year. In 2012, Nerdapalooza suffered a $2,000 loss.

               2.      Nerdapalooza gave any profits from past festivals to charity.

               3.      Nerdapalooza had never attracted more than 1,000 people in the first six

                       festivals.

               4.      The members of Nerdapalooza decided to “go big” for 2013 by getting They

                       Might Be Giants to headline.

               5.      The Debtor and his mother contributed over $10,000 of their own monies

                       toward the festival to make Nerdapalooza 2013 a success.

               6.      Two of the members of Nerdapalooza were so concerned Nerdapalooza

                       2013 would fail, that they resigned before the festival.




                                                 4
            Case 6:15-ap-00018-CCJ            Doc 42     Filed 10/11/18       Page 5 of 12



                7.      Nerdapalooza had a negative balance going into the festival. This was in

                        part caused by another vendor that charged the company for the band’s hotel

                        rooms before it should have.

                8.      At the end of the festival, checks in the amount of $89,000 bounced.

                9.      In dissolving Nerdapalooza the Debtor falsely represented to the State of

                        Florida that all creditors were paid in full.

                                          Conclusions of Law

        Section 523(a)(2)(A) of the Bankruptcy Code excepts from discharge any debt for “money,

property, services, or an extension, renewal or refinancing of credit,” to the extent it is “obtained

by false pretenses, a false representation, or actual fraud, other than a statement respecting the

debtor’s or an insider’s financial condition.” Section 523(a)(6) excepts from discharge any debt

for a “willful and malicious injury.”

        Because of the Bankruptcy Code’s overriding policy of providing debtors with a fresh start,

bankruptcy courts must construe objections to discharge strictly against the creditor and liberally

in favor of the debtor.1 And it is the creditor’s burden to prove the exception by a preponderance

of the evidence.2

        To except a debt from discharge under Section 523(a)(2)(A) for false a representation,3 the

creditor must prove (i) the debtor made a false representation with the intent to deceive the creditor,

(ii) the creditor relied on the misrepresentation, (iii) that reliance was justified and (iv) the creditor

was harmed as a proximate result of the misrepresentation.4

        After two days of trial and hearing seven different witnesses, the only evidence of

representations made by the Debtor to TMBI were (i) his statements on the day of TMBI’s

performance “not to worry”, that “everything is great” and “we should be fine” and (ii) his



                                                    5
           Case 6:15-ap-00018-CCJ           Doc 42     Filed 10/11/18     Page 6 of 12



execution of two bad checks, one of which was issued before the band’s performance and one of

which was issued afterward. 5

       Although TMBI alleges that Thew and another member (Bryan Kissel) also made

actionable misrepresentations (and thereby allege a “conspiracy to defraud”), such allegations,

even if proven, are insufficient to except this debt from discharge. That is because, whether

brought under Section 523(a)(2)(A) or 523(a)(6), the action or representation at issue must be one

taken by the debtor. As aptly stated by the Court in In re Nofziger:

               Bankruptcy is a uniquely personal act. The debtor’s right to receive
               a discharge is a personal right which should not be denied lightly . . .
               Therefore, in order to establish that a particular debt is
               nondischargeable, at a minimum, the creditor must establish that the
               debtor, not someone else in a chain of co-conspirators, took the
               offensive act and that the act was directed at the creditor, not
               someone else.6


       Accordingly, the first issue is whether the Debtor made a false representation with the

“intent to deceive.” It is undisputed that despite the Debtor’s statement that “everything is great”

and “we should be fine”, by the end of the three-day festival things were to the contrary. Indeed,

by the festival’s end, it became clear that there had not been enough ticket sales to pay TMBI or

any of the other bands.

       The Debtor’s affirmative statements made to TMBI are at least in part, opinions rather than

assertions of fact. Generally, a stated opinion about a future fact is not actionable.7 Statements of

opinion may be actionable however, when as here, the Debtor had superior knowledge of the

underlying facts. 8 As to the checks, there is a split of authority on whether the mere giving of a

check in and of itself is a “representation” at all under Section 523(a)(2)(A). Some courts have

held that the delivery of a check constitutes an “implied representation” to the recipient that

sufficient funds exist to cover the checks.9 Other courts have held that issuing a check does not

                                                 6
           Case 6:15-ap-00018-CCJ           Doc 42     Filed 10/11/18     Page 7 of 12



constitute any such a representation and is only a directive to the bank to transfer the face amount

from the account to the bearer of the check.10 Those courts hold that to be actionable under Section

523(a)(2)(A), the debtor must not only knowingly issue a bad check but also must have

affirmatively represented to the creditor that the check is good.11 Because the Court finds in favor

of the Debtor on the discharge issue, the Court need not resolve this split of authority.

       Accordingly, for purposes of this opinion, the Court will assume that the Debtor’s oral

statements and his issuance of the two checks constitute misrepresentations under Section 523(a).

The question then becomes whether the Debtor made these representations with the “intent to

deceive” TMBI.

       To prove an intent to deceive, “the debtor must be guilty of positive fraud, or fraud in fact,

involving moral turpitude or intentional wrong, and not implied fraud, or fraud in the law, which

may exist without the imputation of bad faith or immorality.”12 A determination of whether a

debtor had the subjective intent to deceive is an issue of fact and depends largely on the Court’s

assessment of the credibility and demeanor of the debtor.13 Because a debtor rarely admits

fraudulent intent however, courts look at the totality of circumstances to make that determination.14

       In determining intent to deceive, one of the circumstances to be considered is “the

recklessness of a debtor’s behavior.”15 In that regard, the Eleventh Circuit has held that “reckless

disregard for the truth or falsity of a statement combined with the sheer magnitude of the resultant

misrepresentation may be combined to infer an intent to deceive.”16

       A statement is made in “reckless disregard of the truth if the speaker makes the statement

without caring about whether the representation is true or false.”17 This must be distinguished

from a speaker who negligently makes a false representation but honestly believes the

representation to be true--which is not sufficient to prove intent to deceive.18    And “if there is



                                                  7
            Case 6:15-ap-00018-CCJ           Doc 42     Filed 10/11/18      Page 8 of 12



room for an inference of honest intent, the question of nondischargeability must be resolved in

favor of the debtor.”19

       As to the totality of the circumstances, TMBI argues that from the time the Debtor signed

the Contract on behalf of Nerdapalooza, through the festival itself, the Debtor was “extremely

reckless” and that such recklessness should result in this Court finding a subjective intent to

deceive. The Debtor testified that he never had any intent to deceive TMBI. The Debtor testified

that when he made the representations to Bozak and issued the checks he honestly believed there

would be a huge amount of gate sales for They Might Be Giants (based on Thew’s research) and,

as a result of those anticipated sales, as well as the projected ticket sales for the sixteen bands that

would play on the next day, he believed that They Might Be Giants would be paid.

       Based on the Debtor’s testimony, as well as the totality of the circumstances, the Court

finds the Debtor was probably negligent (and may have even been reckless in the general sense),

but that he had no subjective intent to deceive TMBI. The Court finds the Debtor credible and

believes he was sincere in his belief that things would be fine and the band would be paid. The

Debtor had information to support this belief (such as internet ticket sales and previous draws by

TMBI), although the Debtor learned later that the information was wrong. The Court also finds it

important that the Debtor and his family contributed over $10,000 of their own monies to make

the festival successful.

       It is also important to put all of these circumstances in context. Unlike any other reported

decision the Court has found, this was a fluid situation. The fact of the matter was that no one

could know the truth or falsity of the statements and whether the check would be covered until the

festival concluded. All the parties involved here, including TMBI, were making a gamble that the

festival would be successful. In hindsight, the Debtor may have been foolish to believe it would



                                                   8
            Case 6:15-ap-00018-CCJ           Doc 42     Filed 10/11/18      Page 9 of 12



be successful, but the Court finds that he honestly held that belief. “Honesty requires only that the

maker of the representation speak in good faith and without consciousness of a lack of any basis

for the truth or accuracy of what he says.”20 The Court finds exactly that here--that the Debtor

spoke in good faith and did not have knowledge that some of his underlying information was not

accurate.

       And the Court finds no evidence that the Debtor made any representation with reckless

disregard for the truth, i.e. “not caring whether it was true”.     Indeed, “unfounded optimism of

one’s difficult financial state does not rise to the level of a reckless disregard for the truth.” 21 In

some respects, this proceeding is like gambling cases bankruptcy courts have examined under

Section 523(a)(2)(A). In many of those cases, when the Court finds the debtor honestly believed

that he could repay a debt by gambling, courts have found that although it may have been foolish,

there was no intent to deceive.22


               Section 523(a)(2)(A) was not intended to deny discharges to “debtors
               who made significant, albeit patently unreasonable financial
               miscalculations. A debtor who honestly believes that gambling will
               create the necessary income to pay back his debts lacks the “scienter”
               required for a debtor to be nondischargeable on the basis of fraud.”

                                                  ...

               The simple fact that many would consider [the debtor] foolish or that
               [the debtor] made significant financial miscalculations does not make
               [debtor] guilty of fraud.23


Like those gambling cases, in hindsight, the Debtor may have been foolish, and may have made

significant financial miscalculations, but he did not act with the intent to deceive. For that reason

alone, TMBI’s Section 523(a)(2)(A) claim is denied.




                                                   9
          Case 6:15-ap-00018-CCJ          Doc 42      Filed 10/11/18    Page 10 of 12



       And even if the Court could find that the Debtor’s conduct rose to the level of subjective

intent to deceive (which it does not), this action fails because TMBI has not met the remaining

elements required to prove fraud under Section 523(a)(2)(A). The only evidence asserted by TMBI

to show that it relied on the debtor’s representations was the testimony of Scott Bozak. Based on

his testimony, the Court finds that TMBI did not rely on the debtor’s statement that “everything is

great” and “we should be good” to perform that evening. In his videotaped testimony, Bozak was

asked if the debtor’s statements had alleviated his concerns. Mr. Bozak testified that although it

“relaxed him temporarily” he continued to walk around the facility to see the number of people

there and his “concern never really went away.”

       And as to both the affirmative statements and the issued checks, any such reliance would

not have been justified.24 Justifiable reliance is assessed by “an individual standard of the

plaintiff’s own capacity and the knowledge which he has, or which may fairly be charged against

him from the facts within his observation in light of the individual case.”25 When, under the

circumstances, “the facts should be apparent to one of [plaintiff’s] knowledge and intelligence

from a cursory glance, or something which would serve as a warning that he is being deceived, he

is required to make an investigation of his own.”26

       The Court finds it telling that Nerdapalooza was already in default by failing to make the

second $12,500 payment before the band even flew to Florida. They Might Be Giants is an

experienced band (founded in 1982) and a two-time Grammy award winner that has performed

across the country for years. And the Court believes TMBI’s agent and tour manager, Bozak was

intelligent and more knowledgeable about the industry than the Debtor. Bozak testified that he

owned and operated his own production company that provided tour management, “logistics,

advancing and accounting” and that he appears at every venue on the road with each band. Bozak



                                                10
            Case 6:15-ap-00018-CCJ               Doc 42       Filed 10/11/18        Page 11 of 12



testified that he was concerned all day with the lack of attendance. Bozak could have pulled the

band at any time or further investigated Nerdapalooza’s financial capacity, but he did not. The

Court finds that under the circumstances of this case his reliance on any representation by the

Debtor was not justifiable. The Court also questions whether TMBI proved proximate damages.

TMBI appeared at the festival after Nerdapalooza was already in default. If, as TMBI argues, the

Debtor should have told the band that they would likely not be paid because of the low attendance,

the damages would still have occurred. TMBI would not have played but would still be out

$37,500. For all of these reasons, TMBI’s Section 523(a)(2)(A) claim fails.

        As to TMBI’s claim that the debtor’s conduct was “willful and malicious” under Section

523(a)(6), this Court also finds in favor of the Debtor. To succeed under Section 523(a)(6), the

creditor must prove that the injury at issue is both willful and malicious. Willfulness requires “a

showing of an intentional or deliberate act, which is not done merely in reckless disregard of the

rights of another.”27 And the debtor must commit an act “the purpose of which is to cause injury

or which is substantially certain to cause injury.”28 Malice requires that the debtor’s act be

“wrongful and without just cause or excessive even in the absence of personal hatred, spite or ill-

will.”29 A negligent or even reckless act such as the Court has found happened here is not sufficient

to except a debt from discharge under Section 523(a)(6).30

                                                   Conclusion

        TMBI has failed to meet its burden of proof under either Section 523(a)(2)(A) or 523 (a)(6)

of the Bankruptcy Code. The Court will enter a separate judgment in favor of the Debtors on all

counts of the Complaint.




1
 See Hope v. Walker (In re Walker), 48 F.3d 1161, 1164 (11th Cir. 1995); Equitable Bank v. Miller (In re Miller), 39
F.3d 301, 304 (11th Cir. 1994).

                                                        11
            Case 6:15-ap-00018-CCJ                Doc 42       Filed 10/11/18         Page 12 of 12




2
  Grogan v. Garner, 498 U.S. 279, 287 (1991).
3
  At trial, TMBI appeared to focus on false representations. To the extent TMBI asserts a false pretense or actual
fraud, such claims also require proof of a debtor’s actual intent to deceive. See Veazey v. Sutton (in re Sutton), 550
B.R. 917, 923 (Bankr. N.D. Ga., 2016).
4
  SEC v. Bilzerian (In re Bilzerian), 153 F.3d 1278, 1281 (11th Cir. 1998).
5
  TMBI has also argued that the Debtor made material omissions--that the Debtor should have informed TMBI that
things “were not fine.” The Court considers this just another side of the same coin. For all the reasons set forth in
this opinion, any such omissions are also not actionable under Section 523(a)(2)(A) or 523(a)(6).
6
  Kalmanson v. Nofziger (In re Nofziger), 361 B.R. 236, 243-44 (Bankr. M.D. Fla. 2006). Although the Nofziger court
dealt only with Section 523(a)(6), there is no reason it should not also apply to Section 523(a)(2)(A). Moreover, even
if Nofziger does not apply to fraud claims, fraud cannot be imputed from one corporate member to another. See, e.g.,
Citizens Bank of Washington Cty. v. Wright (In re Wright), 299 B.R. 648, 658 (Bankr. M.D. Ga. 2003).
7
  Kuper v. Spar (In re Spar), 176 B.R. 321 (Bankr. S.D.N.Y. 1994).
8
  Bissett v. Ply-Gem Industries, Inc., 533 F.2d 142 (5th Cir. 1976).
9
  See Designed Flooring Distrib., Inc. v. Wagenti (In re Wagenti), 110 B.R. 602 (Bankr. S.D. Fla. 1990).
10
   See Southeast Bank, N,A. v. Hunter (In re Hunter), 83 B.R. 803 (M.D. Fla 1988).
11
   Id.
12
   Schweig v. Hunter (In re Hunter), 780 F.2d 1577, 1579 (11th Cir. 1986)(abrogated on other grounds by Grogan v.
Garner, 498 U.S. 279 (1991)).
13
   Equitable Bank v. Miller (In re Miller), 39 F.3d 301, 304 (11th Cir. 1994).
14
   Id.
15
   See Miller, 39 F.3d 301.
16
   Id.
17
   DSC Nat’l Props., LLC v. Johnson, (In re Johnson), 477 B.R. 156, 171 (10th B.A.P. 2012).
18
   See Johnson, 477 B.R. at 171-72.
19
   Gaft v. Sheidler (In re Sheidler), No. 15–8011, 2016 WL 1179268, *5 (6th B.A.P. Mar. 28, 2016).
20
   See Johnson, 477 B.R. at 171.
21
   Acceptance Loan Co. v. Christopher (In re Christopher), 578 B.R. 842, 849 (Bank. S.D. Ala. 2017).
22
   See Rembert v. Citibank South Dakota, N.A., 219 B.R. 763 (E.D. Mich. 1996), aff'd, 141 F.3d 277 (6th Cir.1998),
cert. denied, 525 U.S. 978 (1998); AT & T Universal Card Serv. v. Crutcher (In re Crutcher), 215 B.R. 696 (Bankr.
W.D. Tenn. 1997).
23
   Chevy Chase Bank, FSB v. Briese (In re Briese), 196 B.R. 440, 453 (Bankr. W.D. Wis. 1996).
24
   And there could be no finding of reliance on the second check at all, since it was issued after the performance. In
addition, because it was issued after the performance, it could not be a debt “obtained by fraud.”
25
   City Bank & Trust Co. v. Vann (In re Vann), 67 F.3d 277, 288 (11th Cir. 1995).
26
   Id.
27
   Hope v. Walker (In re Walker), 48 F.3d 1161, 1163 (11th Cir. 1995) (internal quotation marks omitted).
28
   Walker, 48 F.3d at 1165; See also Kawaauhau v. Geiger, 523 U.S. 57, 61-62 (1998).
29
   Walker, 48 F.3d at 1164.
30
   Kawaauhau v. Geiger, 523 U.S. 57 (1988).




                                                         12
